*566The opinion of the court was delivered by
Royce, Ch. J,
It is not disputed, that the settlement of Whitney was in Hartland, if it were not in Woodstock. He was brought to Woodstock, in the spring of 1837, under arrest upon a writ of execution; and having been committed to jail upon the execution, he was admitted to the liberties of the prison upon executing a jail bond to the sheriff. And the first question to be determined is, whether he acquired a settlement in Woodstock, by residence for the term of seven years, while living within the liberties in obedience to the stipulations of his bond. This question involves the farther inquiry, whether such a person should be regarded as in the condition of a transient person, or in that of a resident stranger. If in the former condition, it necessarily follows, that he can acquire no settlement by residence. And that a person brought from another town, and confined in close jail, is always so regarded, can admit of no question. Pawlet v. Rutland, Brayt. 175. Manchester v. Rupert, 6 Vt. 291. Danville v. Putney, Ib. 512. But an admission to the liberties of the prison is not a release from legal confinement. Until an escape is committed, or the party is discharged, his imprisonment under the process continues. This is manifest, not only from the legal intendment, that the liberties are but an extension of the prison, but from the power which the sheriff and the prisoner’s bail are respectively authorised to exercise over him, as well as from his own right, in the character of a prisoner, to seek his discharge from imprisonment in the various ways allowed by law. It is true, that when the right to continue the imprisonment has ceased, a party in close jail can resort to modes of redress, to which one upon the limits may not bejentitled. Comstock v. Grout, 17 Vt. 512. Gould v. Mathewson, 18 Vt. 65. Whenever a prisoner of either class has become chargeable as a pauper to the town, in which the jail was situated, an action like the present has been considered a proper remedy for obtaining remuneration from the town of the pauper’s settlement. This was determined under the eleventh section of the statute of 1797, which related exclusively to transient persons, and which was nearly identical with the twelfth section of the present statute. See cases first above referred to.
The great objection to treating Whitney as a resident stranger, while remaining a prisoner upon the jail limits, arises from the fact, *567that he was not at liberty to decide for himself, whether to live in Woodstock, or elsewhere. We «an distinguish his case from that of those who are not sui juris by reason of personal incapacity, as infants, lunatics and idiots; but we think the control of legal process over the will and actions of a party, who submits to it, should be accounted quite as strong, as that resulting from any of the relations of life between adult persons. And for the effect of these in regard to residence, as contemplated by the statute, it will be sufficient to refer to Brookfield v. Hartland, 10 Vt. 424, and other cases cited on the argument. It appears, to be sure, that Whitney accommodated himself to his new situation, by hiring a house within the liberties, and living in it with his family for a long period, — • even more than seven years. But it cannot be assumed, that he would have pursued such a course, in the absence of that necessity, which was upon him. And hence the course pursued is not to be taken as proof, that he voluntarily selected Woodstock as his place of residence. Moreover, it is not pretended, that he was liable to an order of removal, however strongly his circumstances might have indicated, that he would soon become chargeable to the town of 'Woodstock. And this is a usual test, by which to distinguish a transient person from a resident stranger. Danville v. Putney, before cited. Bristol v. Rutland, 10 Vt. 574. Sutton v. Cabot, 19 Vt. 522.
In considering the matter thus far we have no difficulty in saying, that the case of Whitney vi;as substantially that of a transient person, and that he had not such a residence in Woodstock, as the statute intended should confer a settlement. But it is claimed, that the English decisions upon the 13 & 14 Car. 2, c. 12, under which a settlement was gained by renting and occupying a tenement, should induce a different construction of our statutes. By the statute referred to, a person coming into a parish to inhabit, and renting a tenement of less than ten pounds’ annual value, was liable to be removed within the first forty days, if likely to become chargeable to the parish. If the annual value were ten pounds, or over, the statute made no provision for his removal, and it was held, as the implied meaning of the statute, that he became legally settled in the parish at the end of forty days’ residence, and occupation of the tenement. Jacob’s L. Diet., Title Poor. The King v. Fil*568loughby, 1 T. R. 458. And it was, indeed, established by the case of St. Margaret’s Westminster v. St. Martin’s Ludgate, reported in Botts’ Poor Laws 146, and noted in 2 Str. 926, that a settlement could thus be acquired under that statute, though the party renting and occupying the tenement were all the while a prisoner within the rules of a public prison. That case, however, is but partially analogous to the present. The person who became settled in the latter parish could at no time, nor under any circumstances, have been removed, because the house which he rented and occupied was of much more than ten pounds annual value. For the case to be in point, it should appear, that the annual value was less than ten pounds; so that the party, if likely to become chargeable, could have been removed, but for his confinement within the rules of the Fleet. As the renting a tenement of sufficient value would render the party at once irremovable, it has always been treated as the principal and efficient cause of his settlement. This is evident from the manner in which that species of settlement is generally spoken of in the English books. And though a residence of the party for forty days was also necessary, it was made so in connection with the main cause, and as a means of giving it effect. And if a prisoner living within the rules is competent to rent and occupy a tenement, the very occupation would amount to such a residence, as the statute required. But our statutes, in giving a settlement by residence, have had no such reference to property. They have made the residence of the party for seven years^ without becoming chargeable, the direct and sole ground of his new settlement. And we are satisfied, that nothing less was intended, than a residence for that period, which should be the result of choice, and not of legal coercion. It follows, that the settlement of "Whitney in Hartland has not been changed.
The remaining question is, whether the plaintiffs should have sought a remedy against the son of Whitney, instead of the defendants. That provision in the statute of 1797, which authorized the action to be brought as well against certain relatives of the person relieved, as against the town in which he was settled, was not continued in the late revision. It is only against the town, that the statute now gives the action. In those cases, however, where a relative would be liable at common law, it is said, that a town, or an *569individual, furnishing relief under proper circumstances, may still support, an action against such relative. Bloomfield v. French, 17 Vt. 79. But if Whitney’s son were liable to be charged with his support, it was a liability created by statute, and could only be enforced by petition to the county court. And though it should be conceded, that this remedy was open to the plaintiffs, yet there appears to be no ground for holding it a bar to an action against the the defendants, which the statute in express terms had already given. Judgment of county court affirmed.